
	

113 HR 2440 IH: FISA Court in the Sunshine Act of 2013
U.S. House of Representatives
2013-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2440
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2013
			Ms. Jackson Lee (for
			 herself, Mr. Moran,
			 Ms. Clarke,
			 Mr. Lewis,
			 Mr. Johnson of Georgia,
			 Ms. Lee of California,
			 Mr. Danny K. Davis of Illinois,
			 Mr. McGovern,
			 Ms. Bass, Mr. Rangel, and Mr.
			 Cicilline) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the
			 Select Committee on Intelligence (Permanent
			 Select), for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To require the Attorney General to disclose each
		  decision, order, or opinion of a Foreign Intelligence Surveillance Court that
		  includes significant legal interpretation of section 501 or 702 of the Foreign
		  Intelligence Surveillance Act of 1978 unless such disclosure is not in the
		  national security interest of the United States and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 FISA Court in the Sunshine Act of
			 2013.
		2.FindingsCongress finds the following:
			(1)Secret law is
			 inconsistent with democratic governance. In order for the rule of law to
			 prevail, the requirements of the law must be publicly discoverable.
			(2)The United States
			 Court of Appeals for the Seventh Circuit stated in 1998 that the “idea of
			 secret laws is repugnant”.
			(3)The open
			 publication of laws and directives is a defining characteristic of government
			 of the United States. The first Congress of the United States mandated that
			 every law, order, resolution, and vote [shall] be published in at least
			 three of the public newspapers printed within the United States.
			(4)The practice of
			 withholding decisions of the Foreign Intelligence Surveillance Court is at odds
			 with the United States tradition of open publication of law.
			(5)The Foreign
			 Intelligence Surveillance Court acknowledges that such Court has issued legally
			 significant interpretations of the Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1801 et seq.) that are not accessible to the public.
			(6)The exercise of
			 surveillance authorities under the Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1801 et seq.), as interpreted by secret court opinions,
			 potentially implicates the communications of United States persons who are
			 necessarily unaware of such surveillance.
			(7)Section 501 of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861), as amended by
			 section 215 of the USA PATRIOT Act (Public Law 107–56; 115 Stat. 287),
			 authorizes the Federal Bureau of Investigation to require the production of
			 any tangible things and the extent of such authority, as
			 interpreted by secret court opinions, has been concealed from the knowledge and
			 awareness of the people of the United States.
			(8)In 2010, the
			 Department of Justice and the Office of the Director of National Intelligence
			 established a process to review and declassify opinions of the Foreign
			 Intelligence Surveillance Court, but more than two years later no
			 declassifications have been made.
			3.Sense of
			 CongressIt is the sense of
			 Congress that each decision, order, or opinion issued by the Foreign
			 Intelligence Surveillance Court or the Foreign Intelligence Surveillance Court
			 of Review that includes significant construction or interpretation of section
			 501 or section 702 of the Foreign Intelligence Surveillance Act of 1978 (50
			 U.S.C. 1861 and 1881a) should be declassified in a manner consistent with the
			 protection of national security, intelligence sources and methods, and other
			 properly classified and sensitive information.
		4.Requirement for
			 disclosure of decisions, orders, and opinions of the Foreign Intelligence
			 Surveillance Court
			(a)Section
			 501
				(1)In
			 generalSection 501 of the Foreign Intelligence Surveillance Act
			 of 1978 (50 U.S.C. 1861) is amended by adding at the end the following:
					
						(i)Disclosure of
				decisions
							(1)Decision
				definedIn this subsection, the term decision means
				any decision, order, or opinion issued by the Foreign Intelligence Surveillance
				Court or the Foreign Intelligence Surveillance Court of Review that includes
				significant construction or interpretation of this section.
							(2)Requirement for
				disclosureSubject to
				paragraphs (3) and (4), the Attorney General shall declassify and make
				available to the public—
								(A)each decision that is required to be
				submitted to committees of Congress under section 601(c), not later than 45
				days after such opinion is issued; and
								(B)each decision issued prior to the date of
				the enactment of the FISA Court in the
				Sunshine Act of 2013 that was required to be submitted to
				committees of Congress under section 601(c), not later than 180 days after such
				date of enactment.
								(3)Unclassified
				summariesNotwithstanding
				paragraph (2) and subject to paragraph (4), if the Attorney General makes a
				determination that a decision may not be declassified and made available in a
				manner that protects the national security of the United States, including
				methods or sources related to national security, the Attorney General shall
				release an unclassified summary of such decision.
							(4)Unclassified
				reportNotwithstanding
				paragraphs (2) and (3), if the Attorney General makes a determination that any
				decision may not be declassified under paragraph (2) and an unclassified
				summary of such decision may not be made available under paragraph (3), the
				Attorney General shall make available to the public an unclassified report on
				the status of the internal deliberations and process regarding the
				declassification by personnel of Executive branch of such decisions. Such
				report shall include—
								(A)an estimate of the number of decisions that
				will be declassified at the end of such deliberations; and
								(B)an estimate of the
				number of decisions that, through a determination by the Attorney General,
				shall remain classified to protect the national security of the United
				States.
								.
				(2)Section
			 702Section 702(l) of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881a(l)) is amended
			 by adding at the end the following:
					
						(4)Disclosure of
				decisions
							(A)Decision
				definedIn this paragraph, the term decision means
				any decision, order, or opinion issued by the Foreign Intelligence Surveillance
				Court or the Foreign Intelligence Surveillance Court of Review that includes
				significant construction or interpretation of this section.
							(B)Requirement for
				disclosureSubject to
				subparagraphs (C) and (D), the Attorney General shall declassify and make
				available to the public—
								(i)each decision that is required to be
				submitted to committees of Congress under section 601(c), not later than 45
				days after such opinion is issued; and
								(ii)each decision issued prior to the date of
				the enactment of the FISA Court in the
				Sunshine Act of 2013 that was required to be submitted to
				committees of Congress under section 601(c), not later than 180 days after such
				date of enactment.
								(C)Unclassified
				summariesNotwithstanding
				subparagraph (B) and subject to subparagraph (D), if the Attorney General makes
				a determination that a decision may not be declassified and made available in a
				manner that protects the national security of the United States, including
				methods or sources related to national security, the Attorney General shall
				release an unclassified summary of such decision.
							(D)Unclassified
				reportNotwithstanding
				subparagraphs (B) and (C), if the Attorney General makes a determination that
				any decision may not be declassified under subparagraph (B) and an unclassified
				summary of such decision may not be made available under subparagraph (C), the
				Attorney General shall make available to the public an unclassified report on
				the status of the internal deliberations and process regarding the
				declassification by personnel of Executive branch of such decisions. Such
				report shall include—
								(i)an estimate of the number of decisions that
				will be declassified at the end of such deliberations; and
								(ii)an estimate of
				the number of decisions that, through a determination by the Attorney General,
				shall remain classified to protect the national security of the United
				States.
								.
				
